Opinion issued January 26, 2016




                                          In The

                                  Court of Appeals
                                         For The

                             First District of Texas
                                ————————————
                                  NO. 01-15-00503-CV
                               ———————————
                          AIC MANAGEMENT, Appellant
                                             V.
  SANDPOINT CONDOMINIUM ASSOCIATION, INC. AND RANDALL
               MANAGEMENT, INC., Appellees


                      On Appeal from the 113th District Court
                               Harris County, Texas
                         Trial Court Case No. 2014-04767


                             MEMORANDUM OPINION

       Appellant, AIC Management, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5 (requiring payment of

fees in civil cases unless indigent), 20.1 (listing requirements for establishing indigence);

see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), § 51.941(a) (Vernon
2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of appeals); Order Regarding

Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before

the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28,

2007), reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in court of appeals). After

being notified that this appeal was subject to dismissal, appellant did not adequately

respond.   See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c) (allowing

involuntary dismissal of case).


       We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.


                                     PER CURIAM

Panel consists of Justices Higley, Huddle, and Lloyd.




                                            2